[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants, OB/GYN Associates and Joseph Cioffi, move to strike counts six and nine of the plaintiffs' amended complaint on the ground that Connecticut does not recognize a cause of action for filial consortium.
"The purpose of a motion to strike is to contest . . . the legal sufficiency of the allegations of any complaint . . . to state a claim upon which relief can be granted." (Internal quotation marks omitted.) Novametrix Medical Systems, Inc. v. BOCGroup, Inc., 224 Conn. 210, 214-15, 618 A.2d 25 (1992).
No Connecticut appellate court has recognized a cause of action for filial consortium and the majority of superior court decisions holds that such a claim does not exist. Nevertheless, several superior courts have allowed such claims to stand.
This court finds the reasoning in Flores v. Danbury Hospital,
Superior Court, judicial district of Danbury, Docket No. 320203 (Feb. 9, 1995, Morgahan, J.), and the cases cited therein, persuasive and joins the majority of superior courts that hold that Connecticut does not recognize a cause of action for filial consortium. The defendants' motion to strike is granted.
By the Court, CT Page 694-XXXXXX
FORD, J.